OPINION — AG — ** COUNTY COMMISSIONERS — HIGHWAY — ROADS — CITIES ** QUESTION: IS THE BOARD OF COUNTY COMMISSIONERS REQUIRED BY LAW TO GRADE, SURFACE, AND MAINTAIN STREETS IN PLATTED ADDITIONS LOCATED ADJACENT TO BUT OUTSIDE OF THE INCORPORATED LIMITS OF CITIES AND TOWNS (MUNCIPALITIES) ? — THE BOARD OF COUNTY COMMISSIONERS IS NOT AUTHORIZED BY 69 O.S. 44 [69-44] TO DESIGNATE AS A " COUNTY HIGHWAY " PUBLIC ROADS OF THE " COUNTY HIGHWAY SYSTEM ", AND TO THEREAFTER " CONSTRUCT AND MAINTAIN " THE SAME, UNLESS AND UNTIL IT FINDS SAID PUBLIC ROADS " BEST SERVE THE MOST PEOPLE OF THE COUNTY. " IT NECESSARILY FOLLOWS THAT IF A PUBLIC ROAD IN A PLATTED ADDITION OF A CITY OR TOWN THAT IS " LOCATED ADJACENT TO BUT OUTSIDE OF " SAID CITY OR TOWN IS FOUND BY THE BOARD OF COUNTY COMMISSIONERS OF A COUNTY TO BE A ROAD THAT WILL " BEST SERVE THE MOST PEOPLE OF THE COUNTY " THE BOARD IS AUTHORIZED AND REQUIRED TO CONSTRUCT, MAINTAIN SAID ROAD. CITE: 69 O.S. 44 [69-44] (HIGHWAY) (FRED HANSEN)